from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered April 18, 2001. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree (three counts), criminal possession of a controlled substance in the third degree (three counts), and conspiracy in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Following his arrest for charges related to the possession of cocaine, defendant moved to suppress tangible evidence on the ground that certain eavesdropping warrants were improperly issued based on information gathered from illegal stops of motor vehicles. Defendant now contends for the first time on appeal that the eavesdropping warrants were improperly issued because the applications in support thereof failed to establish either the reliability or basis of knowledge of the informant, and thus defendant’s present contention is unpreserved for our review (see People v Olds, 269 AD2d 849, 849-850 [2000]; People v Blanco, 253 AD2d 886 [1998], lv denied 92 NY2d 1028 [1998]; see generally People v Martin, 50 NY2d 1029, *8271030-1031 [1980]; People v Tutt, 38 NY2d 1011, 1012 [1976]). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Pigott, Jr., PJ., Green, Pine, Gorski and Lawton, JJ.